Citation Nr: 1516055	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 1, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted TDIU, effective March 1, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2010 rating decision on appeal, the RO granted TDIU, effective March 1, 2010.  The Veteran claims that he is entitled to a TDIU earlier than March 1, 2010.  Specifically, he has argued that he is entitled to a TDIU as early as December 2008, which is when he last worked.  In the Veteran's VA Form 21-8940, filed in May 2009, he indicated that he completed his GED, has no additional training, and has always been self-employed doing construction work.  A July 2004 private medical record reflects that the Veteran was then a part-owner of a residential construction company.  

The Board notes that the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for TDIU is a claim for increased compensation if, as in this case, the 'disability upon which entitlement to TDIU is based has already been found to be service connected.'  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.

The record reflects that the Veteran is service connected for coronary artery disease, rated at 100 percent beginning January 19, 2010 and at 60 percent beginning March 1, 2010; esophageal stricture due to throat cancer, rated at 30 percent beginning April 20, 2008 and at 50 percent beginning March 12, 2009; gastroesophageal reflux disease (GERD) due to throat cancer, rated at 10 percent beginning April 20, 2008 and 30 percent beginning March 12, 2009; cervical deformity due to throat cancer, rated as noncompensable beginning April 20, 2008 and at 30 percent beginning June 15, 2009; hypothyroidism due to throat cancer, rated at 10 percent beginning April 20, 2009; and throat cancer due to Agent Orange, rated as noncompensable beginning April 20, 2008.  

Thus, the Veteran's combined evaluation for his service-connected disabilities is 40 percent as of April 20, 2008; 70 percent as of March 12, 2009; 80 percent as of June 15, 2009; 100 percent as of January 19, 2010, and 90 percent as of March 1, 2010.  Therefore, the Veteran met the percentage requirements for TDIU as of March 12, 2009, but he did not meet the percentage requirements for TDIU prior to March12, 2009. 

The medical evidence of record includes a March 12, 2009 VA examination report, which reflects that the Veteran was retired based upon eligibility by age or duration of work.  The examiner noted that the Veteran's throat cancer, GERD, cervical deformity, hypothyroidism, and strictures with dysphagia have a moderate effect on chores and a severe effect on feeding, but have no effect on shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting and grooming.  

A March 16, 2009 VA treatment record notes that the Veteran had worked in construction for 13 years.  It was not noted whether he was or was not then currently employed.  

A June 2009 VA examination report indicates that the Veteran was not currently employed, that he was not retired, and that he was unemployed due to "medical issues."  The VA examiner indicated that the Veteran's GERD has a moderate effect on chores, shopping, exercise, recreation, traveling.  It has no effect on feeding, bathing, dressing, toileting and grooming, but it prevents sports.  The examiner stated that the status post squamous cell carcinoma, chronic history of residual esophageal web strictures, and history of residual left cervical neck muscle deformity moderately affect chores, shopping, exercise, recreation and traveling.  The examiner further opined that these disabilities prevent sports but have no effect on feeding, bathing, dressing, toileting and grooming.  The examiner also opined that the Veteran's hypothyroidism moderately affects chores, shopping, exercise, recreation and traveling; it does not affect feeding, bathing, dressing, toileting or grooming, and it prevents sports.  

The December 2010 rating decision essentially granted TDIU based upon the combined effect of the Veteran's coronary artery disease along with his esophageal stricture, GERD, cervical deformity, hypothyroidism and throat cancer.  Notably, the RO pointed to the September 2010 VA examiner's opinion that the Veteran's coronary artery disease results in decreased concentration, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  These symptoms, combined with the Veteran's other service-connected disabilities, were found by the RO to render the Veteran unemployable.  Based upon the 100 percent rating for coronary artery disease being granted as of January 19, 2010 and the subsequent assignment of a 60 percent rating as of  March 1, 2010, the RO granted TDIU as of March 1, 2010.

Importantly, the record does not contain any medical evidence or occupational assessment of the effect of the Veteran's other service-connected disabilities (prior to service-connection for coronary artery disease being granted) on his employability.  In other words, there is no evidence describing the limitations or effect the following disabilities had on the Veteran's employability prior to March 1, 2010:  esophageal stricture, GERD, cervical deformity, hypothyroidism, and throat cancer.  Therefore a remand is required in order to obtain such an opinion.

The Board notes that the Veteran filed his claim for TDIU (VA Form 21-8940) on May 11, 2009.  There is no evidence of an intent to file a claim for a TDIU prior to the filing of the May 2009 VA Form 21-8940.  As such, the date of claim for entitlement to TDIU is May 11, 2009, the date of receipt of the VA Form 21-8940.  However, the effective date of the TDIU can be up to one year earlier than May 11, 2009, if it is factually ascertainable that the Veteran became unemployable due to service-connected disabilities during that one year period.

As the Veteran does not meet the schedular criteria for a TDIU prior to March 12, 2009, if the record reflects that the Veteran is nonetheless unemployable due to service-connected disabilities during this time period, the case should be forwarded the Director of C&P in order to determine whether TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an occupational therapist, or specialist qualified in the assessment of occupational capability, to perform a RETROACTIVE REVIEW of the claims folder and provide an opinion which addresses the functional limitations that the Veteran's service-connected disabilities (throat cancer, hypothyroidism, cervical deformity, GERD, and esophageal stricture) had on his ability to perform occupational tasks from December 2008, when the Veteran indicates he first became unable to work, and March 1, 2010.

2.  After completing this and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to TDIU in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




